Order entered May 14, 2013




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-10-01004-CR

                             JAY SANDON COOPER, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the County Court at Law No. 5
                                   Collin County, Texas
                           Trial Court Cause No. 005-87752-09

                                            ORDER
       Before the Court is appellant Jay Sandon Cooper’s unopposed motion to vacate, recall,

and stay the mandate that issued in this case on April 11, 2013. After consideration, we GRANT

appellant’s motion and ORDER the April 11, 2013 mandate withdrawn. The issuance of the

mandate will be stayed for a period of NINETY (90) DAYS from the date of this order in

accordance with Texas Rule of Appellate Procedure 18.2. After that period expires, the mandate

will issue. See TEX. R. APP. P. 18.2.


                                                       /s/   MARY MURPHY
                                                             JUSTICE